Citation Nr: 0213699	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  00-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for congenital spinal 
stenosis with annular bulge at L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981; he also had unverified service in the Reserves 
from July 1983 to June 1997.

This matter arises from a rating decision rendered in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran requested a 
videoconference hearing before a member of the Board.  Such a 
hearing was held before the undersigned on May 10, 2001; a 
transcript of that proceeding is of record.  After initial 
review, the Board remanded the case to the RO in August 2001 
for further action and adjudication.  The RO then returned 
the case to the Board in September 2002 for further appellate 
consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

In conjunction with his claim for service connection for the 
disability at issue, the veteran executed a release of 
information in September 1999 regarding treatment that he 
received at the Memorial Health System of East Texas during 
August 1999.  
The RO attempted to obtain records of that treatment in 
October 1999, but no response was received.  

In the Board's August 2001 remand, the RO was instructed to 
attempt to obtain the records from Memorial Health System of 
East Texas for the period in question, and to associate those 
records with the claims file.  The RO was further informed 
that if it was unable to obtain such records, the veteran was 
to be informed that reasonable efforts to obtain such records 
had been made, but that VA had been unsuccessful.  

On remand the RO provided the veteran with a notification 
letter concerning the Veterans Claims Assistance Act of 2000.  
The letter also advised the claimant to submit any evidence 
in his possession and requested him to sign enclosed releases 
authorizing the VA to obtain evidence, including records from 
Memorial Health System of East Texas.  The record does not 
indicate that the veteran responded with respect to the 
records of his reported treatment at Memorial Health System 
of East Texas.  The June 2002 supplemental statement of the 
case did not discuss the actions relating to records from the 
Memorial Health System of East Texas.  The failure to mention 
this background as to attempted development with regard to 
the reported records from the Memorial Health System of East 
Texas is in contravention of the Board's remand.  

Prior to rendering a decision in this case, the Board must 
ensure compliance with its previous remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
context, the Board must point out that it is bound by the 
precedent opinions of the chief legal officer of the 
department.  38 U.S.C.A. § 7104(c) (West 1991).   The Board 
finds that VAOPGCPREC 14-2001 appears to conclude that the 
Board is compelled to remand the case in these circumstances, 
rather than to undertake development action on its own, 
because 38 C.F.R. § 20.904 has not been amended to allow the 
Board to vacate its prior remand orders.  Accordingly, the 
following must be accomplished in order to ensure that the 
veteran has been accorded due process of law.

In view of the foregoing, this case again is REMANDED to the 
RO for action as follows:

1.  The RO should notify the claimant of 
all the actions undertaken to obtain the 
records from the Memorial Health System 
of East Texas and of his responsibilities 
in this regard.  He should be provided an 
additional opportunity to provide a 
current authorization for release of 
information.  If such an authorization is 
provided, appropriate action should be 
taken to obtain such records.  All 
records received should be associated 
with the claims file.  

2.  If no response from the Memorial 
Health System of East Texas is received, 
the veteran should be so notified.  He 
should also be informed of the efforts 
made by VA to obtain such records and any 
further action to be taken by VA with 
regard to the claim.  He should then be 
given an opportunity to obtain such 
records, and furnish them to the RO for 
its review.

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  The RO should take an 
appropriate additional action beyond that 
identified in this remand in light of the 
record at the time of the review.  If the 
benefit sought on appeal remains denied, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



